Title: To Benjamin Franklin from Jonathan Williams, Jr., 28 April 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes April 28. 1777.
I have spoken to the Gentleman who gave me the plan. Mr. Anthus the second in the House has thoughts of going into that Country soon, in the mean time they will make the necessary enquiries relative to Seamen. I understand the place they propose to build in is not in the Government of Sweden but of prussia.
I have returned the articles to Mr. S. to make the additional one relative to the dissolution in case of its not answering. As to Capital he observed it would be as much as would be wanted in the manner we propose to do Business there being only the ordinary charges requisite to be paid, and as to advances that should never be wanted, the Goods being arrived. I have the highest Confidence in Mr. Alexanders Sagacity and wish you to send the articles to him: I want to converse with you and him which is better than writing.
I am obliged to break of being just setting of to Painbeuf. I am ever most dutifully and affectionately Yours
J Williams Junr
I sent your Letter to Mr. Rumsey
 
Addressed: Doctor Franklin.
